DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-9 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 1/18/2022 has been considered.

Information Disclosure Statement
The rejections under 35 U.S.C. 101 have been withdrawn in view of further consideration that even though the claims recite judicial exceptions, the judicial exceptions result in the practical application of calibrating the reference.
The rejections under 35 U.S.C. 102 are withdrawn in view of amendments filed to the claims on 8 November 2021.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira [JP 2017-148404 A; on IDS].  An English machine translation of this document is cited in this Office action.
Claim 1 is drawn to a biological information processing apparatus comprising processing circuitry.  The circuitry is configured to obtain a plurality of pieces of biological information and to set a reference based on a feature amount calculated for each of the biological pieces of information.  The circuitry is configured to discriminate the plurality of pieces of biological information based on the reference that has been set.  The circuitry is configured configured to perform the addition average of the plurality of biological pieces of information that have been discriminated based on the reference after a number of the pieces of biological information that have been discriminated reaches a threshold number.  The circuitry comprises an input unit configured to receive a correction instruction.  The circuitry is configured to display a display screen and a correcting screen, the display screen configured to display a biological processing result obtained by performing the addition average on the pieces of biological information, the correcting screen configured to be used to correct the reference.

Claim 2 requires that the reference that has been set is set according to a type of feature amount.
The document of Akira studies an evoked potential measuring apparatus [title].  Lines 1-2 on page 2 of Akira teach that the signals analyzed pertain to a patient’s brain wave or myoelectric potential.  The abstract of Akira teaches calculating arithmetic averages of waveforms.  The abstract of Akira teaches calculating a reference value/type which is a variance.  The abstract of Akira teaches discriminating between signal average values by discriminating against average values that exceed an input variance.  The first paragraph on page 4 of Akira teaches a display that displays both the signals and the updated/corrected waveforms.  The fourth paragraph on page 4 of Akira at least suggests a threshold number of signals when it is determined whether a predetermined number of evoked waveforms constituting the waveform set have been acquired.  Akira also suggests a threshold when stating that discriminating and averaging are only conducted when at least two signals have been acquired.

With regard to claims 4-5, the first paragraph on page 4 of Akira teaches a display unit for displaying the average waveform data and an updating/”correcting” unit for updating the average waveform data by correcting the average waveform data for averages whose variances do not exceed a set/”instructed” threshold variance.

With regard to claims 7 and 9, the fourth paragraph on page 4 of Akira at least suggests a threshold number of signals when it is determined whether a predetermined 

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the invention to use the plurality of signals and/or the predetermined number of signal as a threshold level in Akira because “at least 2 signals” or “a predetermined number of signals” are alternative phrasing for a threshold number of features.

Response to arguments:
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Akira does not teach thresholding.  This argument is not persuasive because the fourth paragraph on page 4 of Akira at least suggests a threshold number of signals when it is determined whether a predetermined number of evoked waveforms constituting the waveform set have been acquired.  Akira also suggests a threshold when stating that discriminating and averaging are only conducted when at least two signals have been acquired.  While the term “threshold” is not used in Akira, the above description of constraints on number of signals at least suggests thresholding.

Applicant argues that Akira does not teach input instructions.  This argument is not persuasive because the abstract of Akira teaches discriminating between signal average values by discriminating against average values that exceed an input variance.  

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira as applied to claims 1-2, 4-7, and 9 above, in further view of Similowski et al. [US PGPUB 2015/0119745 A1].
Claim 8 is further limiting wherein the biological information apparatus comprises an EEG.
Akira makes obvious iteratively correcting a reference signal using thresholding and averaging, as discussed above.
Akira does not teach EEG.
The document of Similowski et al. teaches a method for characterizing the physiological state of a patient from the analysis of the cerebral electrical activity of the patient [title].  The cover figure of Similowski et al. teaches an EEG.  Paragraphs 65-80 of Similowski et al. teaches statistically analyzing EEG data.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the invention to apply the signal analysis of Akira to the EEG 

Response to arguments:
The instant rejection is newly applied.


Related Prior Art
	The document of Kenichi [JP H10-80409 A; on IDS] also teaches averaging signal data.  However, Kenichi is more interested in determining the validity of signal data than discriminating signal data.  The document of Yamaga et al. [WO 2017/150207 A1; on IDS] studies a magnetic measuring device.  However, while Yamaga et al. is an apparatus, Yamaga et al. does not calculate or discriminate signal averages.
	English machine translations of Kenichi and Yamaga et al. are included with this Office action.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        2 February 2022